Citation Nr: 1522233	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

For the period prior to May 6, 2013, entitlement to a compensable initial rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 2005 to October 2005, and from July 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that awarded service connection for migraine headaches and assigned a noncompensable rating, effective February 17, 2011.

A July 2013 rating decision granted entitlement to a higher 30 percent rating effective May 6, 2013.  In August 2013, the Veteran wrote that he agreed with the 30 percent rating.  On his September 2013 Form 9 substantive appeal, he explained that he did not intend to appeal the 30 percent rating effective May 6, 2013, but desired a 30 percent rating dating back to the effective date for service connection.  He reiterated this in argument received at the Board in February 2015.  Therefore, the Board notes that the issue on appeal only involves entitlement to a compensable initial rating for the period prior to May 6, 2013.

The Board acknowledges that, at times, the Veteran has requested entitlement to an "earlier effective date" for his 30 percent rating.  However, the issue of entitlement to an earlier effective date for the 30 percent rating is effectively subsumed into the greater issue of entitlement to a higher initial rating, which generally involves consideration of whether the Veteran meets the criteria for the highest possible rating (100 percent).  In this case, the Veteran has iterated several times in writing that he seeks a 30 percent rating for the entire period on appeal.  As explained in detail below, having resolved all doubt in the Veteran's favor, the Board has granted entitlement to a 30 percent rating for the entire period on appeal.

The issues of entitlement to service connection for a stomach condition secondary to medication for a service-connected back disability, and for entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See Claims, February 2015 (VBMS - PTSD) and August 2013 (stomach, see 38 C.F.R. § 3.155(a)).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.


FINDING OF FACT

For the entire period on appeal, the Veteran's migraine headaches are characterized by prostrating attacks occurring on average at least once per month, with symptoms including nausea and loss of vision, and which necessitate lying in a quiet, dark room.


CONCLUSION OF LAW

The criteria for a 30 percent rating for migraine headaches are met from the date of the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has requested a 30 percent rating for his migraine headaches for the entire period on appeal, which claim has been granted in full, as explained in detail below.  Therefore, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2014).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA generally considers whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the entire period on appeal (prior to May 6, 2013), the Veteran's migraine headaches are assigned a noncompensable initial rating under Diagnostic Code 8100, effective February 17, 2011.  The Veteran seeks a higher initial rating, specifically a 30 percent rating for the entire period.

The Veteran's migraine headaches are evaluated under Diagnostic Code 8100, Migraines, which provides a 10 percent rating for characteristic prostrating attacks averaging once in two months over the last several months; 30 percent for characteristic prostrating attacks occurring on average once a month over the last several months; and 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014).

The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a TDIU. Id. at 446; see also 38 C.F.R. § 4.16 (2014).  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

The Veteran reported in a May 2011 statement that his migraine symptoms include nausea and vision changes, and that they require lying in a quiet, dark room.  A December 2012 VA examination report reflects it was noted that although the Veteran experienced three to four sinus headaches a week, they only progressed to migraines twice per month, with symptoms of sensitivity to light and sound and vision changes.  The examiner also noted that the Veteran had missed three to four partial or full days of work in the last year as a result of his migraines.  In a February 2013 statement, the Veteran reported that he was experiencing at least one migraine per month with symptoms including vision loss, seeing white and yellow spots, and which required laying in a quiet, dark room.  He further reported that at times his wife had to pick him up from work early.  

As explained in the introduction above, the Veteran has not appealed the 30 percent rating effective May 6, 2013, which rating was based on a May 2013 VA examination report.  Although that report is outside of the period on appeal, the Board nevertheless finds it noteworthy that the Veteran reported symptoms including nausea, sensitivity to light, and vision changes, and that the VA examiner opined that he had prostrating attacks.  

Also, the Veteran asserted in an August 2013 statement that the frequency and severity of migraines has been consistent since February 2011.

In light of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran has at least one migraine per month that is "prostrating," as required for a 30 percent rating under Diagnostic Code 8100.  He has reported since May 2011 that his symptoms include nausea and vision changes and necessitate lying in a dark, quiet room.  He reports that his symptoms have not changed since 2011.  The VA examiner in May 2013, albeit technically after the period on appeal, characterized his symptoms as constituting "prostrating attacks."

The Board does acknowledge that the February 2011 and the December 2012 VA examiner both opined that the Veteran's migraines do not involve prostrating attacks.  At the same time, however, the Veteran has consistently reported in his statements the same symptoms of nausea, vision changes, and having to lie down in a dark, quiet room, which the May 2013 VA examiner apparently opined constitutes prostrating attacks.  The Board also acknowledges that the February 2011 VA examiner noted that the Veteran did not have to lie down in a dark room due to his migraines.  That notation, however, appears inconsistent with all of the other evidence of record, and in this particular case, the Board finds that the Veteran is competent to report whether he needs to lie down in a dark, quiet room due to his migraines, as well as whether he experiences nausea and vision changes.  This type of symptomatology appears largely subjective.  Also, the December 2012 VA examiner did not comment either way as to whether the Veteran has to lie down in a dark, quiet room.  While the inconsistency in the February 2011 record is somewhat questionable, the Board does not find in this case that it is of such significance as to take the weight of the evidence as a whole out of equipoise.  The Board adds that the February 2011 VA examination report was prepared about one month after he began taking Imitrex, and it is possible that he had not yet experienced a prostrating attack that month yet.  The Veteran has reported that sometimes his Imitrex works when taken early enough, but sometimes it does not.  Therefore, the Board will resolve all doubt in the Veteran's favor and grant the claim for a 30 percent rating.

The Board further finds that the criteria for a higher rating under Diagnostic Code 8100 have not been met.  As explained above, the criteria for a 50 percent rating include very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As shown above, the evidence of record as a whole, including several of the Veteran's own statements, mostly reflects that the Veteran has experienced one to two migraines per month during the period on appeal, but certainly not "very frequent."  Also, there is no evidence suggesting they are productive of "severe economic inadaptability."  As noted above, the December 2012 VA examination report reflects he had missed three to four partial or full days of work in the last year as a result of his migraines.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraines, involving at least one prostrating attack per month, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, an extraschedular rating is not appropriate.

The Board has also considered whether staged ratings are appropriate during the period on appeal.  However, based on the facts found, the Board finds that the 30 percent rating assigned for the Veteran's migraines is appropriate for the entire period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In sum, the Board concludes that having resolved all doubt in the Veteran's favor, a 30 percent rating is warranted for the entire period on appeal.


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 30 percent evaluation for migraine headaches is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


